Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 1 of 16



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
  In re

  GLOBAL ENERGIES, LLC,
       Debtor
  __________________________________________/

  JOSEPH G. WORTLEY,

           Appellant,

               v.                                      Case No. 0:18-cv-61556-DPG
                                                                0:18-cv-61558-DPG
  JAMES JURANITCH, et al.,

           Appellees.
                                                        /

               APPELLEES’ JOINT MOTION FOR RECONSIDERATION

           Appellees, Chrispus Venture Capital, LLC, Richard Tarrant, James

  Juranitch, Chad Pugatch, and Rice Pugatch Robinson Schiller, PA, respectfully

  move for reconsideration of this Court’s order entered on March 19, 2019 (D.E.

  36) (the “Order”) for three reasons.

           First, the Order erroneously remands this case with directions that Wortley’s

  Second Motion to Dismiss the bankruptcy case be granted—when, in fact, the

  Eleventh Circuit only directed that Wortley’s Rule 60(b) motion be granted. That

  Rule 60(b) motion only requested a new hearing on the Second Motion to Dismiss.

           Second, the Order’s conclusions are erroneous because the Order presumes

  that the order denying Wortley’s Second Motion to Dismiss was on appeal before

  48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 2 of 16



  the Eleventh Circuit—when, in fact, the only order on appeal was the denial of

  Wortley’s 60(b) motion, not the order denying the Second Motion to Dismiss.

           Third, the Order mistakenly remands this case for the bankruptcy court to

  conduct an evidentiary hearing on fees and damages—when, in fact, the

  bankruptcy court already addressed those issues in the alternative during an eleven

  day evidentiary hearing at which expert testimony and other evidence was

  presented.

                                    I. INTRODUCTION

           The following factual and legal mistakes warrant reconsideration:

           First, the Order materially misapprehends the relief mandated by the

  Eleventh Circuit’s opinion in In re Global Energies, LLC, 763 F.3d 1341, 1350

  (11th Circuit 2014) (the “Opinion”).           The Order remands this case to the

  bankruptcy court “for actions consistent with the Mandate”; but it goes on to

  instruct the bankruptcy court to “grant Wortley’s Second Motion to Dismiss.”

  Ord. at 7. Most respectfully, the Eleventh Circuit did not, and could not, direct the

  bankruptcy court to grant Wortley’s Second Motion to Dismiss.

           The only issue before the Eleventh Circuit was whether the bankruptcy court

  should have granted Wortley’s Rule 60(b) motion. Wortley’s Rule 60(b) motion

  only asked for a new hearing on his Second Motion to Dismiss at which the alleged

  “newly discovered emails” could be considered. The Eleventh Circuit’s Opinion


                                             2
  48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 3 of 16



  directs the bankruptcy court to grant the Rule 60(b) motion’s requested relief—that

  is, the bankruptcy court was required to conduct an “appropriate” hearing to

  determine whether Wortley’s Second Motion to Dismiss should be granted and

  whether sanctions should be imposed based on the facts alleged in the Rule 60(b)

  motion.      This is exactly what the bankruptcy court did.       The evidence and

  testimony presented at the evidentiary hearing, taken as a whole, established that

  the bankruptcy was not filed in bad faith and that the emails discussed in the

  Opinion that were allegedly withheld were actually available to Wortley and were

  not wrongly withheld.

           This Court’s material mistake of fact regarding the Opinion’s required relief

  requires reconsideration.

           Second, the Order is based on the mistake of fact that the order denying

  Wortley’s Second Motion to Dismiss was on appeal before the Eleventh Circuit.

  The only order on appeal before the Eleventh Circuit was the bankruptcy court’s

  denial (and Judge Williams’ affirmance) of Wortley’s 60(b) motion. Again, the

  Rule 60(b) motion only asked for a new hearing on Wortley’s Second Motion to

  Dismiss at which the alleged “newly discovered emails” could be considered.

           A close review of the Opinion indicates that the entire decision is simply a

  Rule 60(b) analysis. Based on that analysis, the Opinion concludes the subject

  emails were “likely to produce a different result on Wortley’s [second] motion to


                                             3
  48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 4 of 16



  dismiss the bankruptcy petition.”1 This is why the Opinion remands for an

  “appropriate hearing.” Id.

           To read the Opinion any other way constitutes a mistake of law. Binding

  Supreme Court and Eleventh Circuit case law holds that the Eleventh Circuit could

  not have made factual findings regarding the underlying motion to dismiss in

  connection with an appeal of a Rule 60(b) motion. This Court’s Order violates the

  Appellees’ due process rights because it directs the bankruptcy court to grant the

  Second Motion to Dismiss without the mandated evidentiary hearing and without

  affording the Appellees the opportunity to present their side of the case. As

  recognized by the bankruptcy court, the Appellees had never been heard on the

  allegations in the Second Motion to Dismiss because of the procedural manner in

  which that Motion was resolved.

           Third, the Order also mistakenly remands the matter to the bankruptcy court

  to “conduct any appropriate hearings such as those identified by the appellate court

  that would ensure that “Chrispus, Juranitch, Tarrant, and Pugatch do not profit

  from their misconduct and abuse of the bankruptcy process.’” Ord. at 8. This

  directive overlooks that the bankruptcy court has already conducted an

  “appropriate hearing”—namely an eleven-day evidentiary hearing in which over a

  dozen witnesses testified and in which the bankruptcy court considered testimony


  1
      Global Energies, LLC, 763 F.3d at 1350.
                                            4
  48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 5 of 16



  and other evidence not only regarding allegations of bad faith, but also on

  attorney’s fees, and damages. After that evidentiary hearing, the bankruptcy court

  concluded that Appellees did not profit from the bankruptcy petition and that

  Wortley incurred no damages.

                                 II. LEGAL STANDARD

           A motion for reconsideration “must state with particularity each point of law

  or fact that the movant believes the district court . . . has overlooked or

  misapprehended and must argue in support of the motion.” Fed. R. Bankr. P.

  8022(a)(2). “Bankruptcy Rule 8022 (formerly 8015) is silent regarding the

  standard for granting a rehearing motion.” Tucker v. Mukamal, No. 13-mc-23425-

  MARRA, 2015 WL 10986356, at *1 (S.D. Fla. Feb. 11, 2015). However, courts in

  the Eleventh Circuit have applied the same standard applicable to motions for

  reconsideration under Rule 59(e) of the Federal Rules of Civil Procedure. Id.; see

  also In re Steffen, 405 B.R. 486, 488 (M.D. Fla. 2009).

           Appellees recognize that a motion for reconsideration requests the Court to

  grant “an extraordinary remedy to be employed sparingly.” Burger King Corp. v.

  Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1370 (S.D. Fla. 2002). However, a

  court should grant reconsideration when there is the need to correct clear error or

  prevent manifest injustice. Hood v. Perdue, 300 F. App’x. 699, 700 (11th Cir.

  2008). Appellees submit that the Order in this case, which assumes that the


                                             5
  48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 6 of 16



  Eleventh Circuit conclusively ruled that the bankruptcy should be dismissed, is

  clear error and contrary to binding case law, which holds that an appellate court

  cannot make factual findings or consider the underlying motion in an appeal of the

  denial of a Rule 60(b) motion.

                                    III. ARGUMENT

  A.       The Order is based on this Court’s mistaken belief that the Opinion
           instructed the bankruptcy court to dismiss the bankruptcy.

           The Court’s misconstrues the Eleventh Circuit’s Opinion. The Order states:

           The Eleventh Circuit clearly held that the new evidence showed that
           ‘Tarrant and Juranitch conspired to have Chrispus file the bankruptcy
           petition in bad faith and that the bankruptcy court could and should
           have dismissed Chrispus’s petition for bad faith. . . . Based on this
           clear Mandate, the bankruptcy court was not permitted, much less
           required, to conduct an eleven-day trial into the merits of Wortley’s
           Second Motion to Dismiss. This was not a matter of “first
           impression” as suggested by the bankruptcy court, but instead one that
           had been decided by the Eleventh Circuit on appeal.

  Ord. at 6-7 (internal citations omitted).

           This statement shows clear error. First, there was no “new evidence” before

  the Eleventh Circuit. The only issue before the Eleventh Circuit was whether

  Wortley’s Rule 60(b) motion should be granted.2 Global Energies, 763 F. 3d at



  2
    Wortley’s Rule 60(b) motion asked for relief under both Rule 60(b)(2) and
  60(b)(3). However, the Eleventh Circuit declined to reach any issue under Rule
  60(b)(3), stating: “Having concluded that the bankruptcy court abused its
  discretion in denying Worley’s Rule 60(b)(2) motion [which only asked for a new
  hearing on the Second Motion to Dismiss], we need not reach his alternative
                                              6
  48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 7 of 16



  1344. In that motion, Wortley alleged there was “new evidence”; but, as the

  Eleventh Circuit recognized, there had been no evidentiary hearing to determine

  whether the allegations regarding that new evidence were true.         Id. at 1350.

  Appellees were never afforded an opportunity to put on evidence opposing those

  allegations because the Second Motion to Dismiss was denied on grounds that did

  not require Appellees to put on their side of the case.3

           Second, the Eleventh Circuit did not mandate that the bankruptcy court

  dismiss the bankruptcy petition. Nowhere in its Opinion does the Eleventh Circuit

  make that directive. Instead, the Opinion specifically instructs the bankruptcy

  court to grant Wortley’s Rule 60(b) motion. Id. Granting the Rule 60(b) motion

  simply means Wortley was entitled to an evidentiary hearing on his Second Motion

  to Dismiss. Indeed, Wortley’s relief was sought under Rule 60(b)(2).           Rule

  60(b)(2) is the alternative to Rule 59(b) and is used when the time for moving for a

  new trial under Rule 59(b) has passed—the relief under both is a grant of a “new

  trial” or here, as characterized by the Eleventh Circuit, an “appropriate hearing.”

  Accordingly, the bankruptcy court correctly held an eleven-day evidentiary hearing

  on Wortley’s Second Motion to Dismiss based on its interpretation of the Opinion.

  contention that the bankruptcy court abused is discretion in denying his request for
  relief under Rule 60(b)(3).” Global Energies, 763 F. 3d at 1350, n.6.
  3
   Wortley withdrew his First Motion to Dismiss, and his Second Motion to Dismiss
  was the subject of a judgment on partial findings under Fed. R. Bank. Proc.
  7052(c), which is akin to a directed verdict.
                                            7
  48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 8 of 16



           Third, when read in context, it is clear the Eleventh Circuit did not hold that

  “the bankruptcy court could and should have dismissed Chrispus’s petition for bad

  faith” as this Court’s Order holds. Ord. at 6. The Eleventh Circuit made this

  statement in connection with its consideration of the Rule 60(b) motion and its

  conclusion that the subject emails were “likely to produce a different result.” This

  statement by the Eleventh Circuit is not, and could not be, a holding because the

  order denying the Second Motion to Dismiss was not before the Eleventh Circuit.

  Great Lakes Dredge & Dock Co. v. Tanker Robert Watt Miller, 957 F.2d 1575,

  1578 (11th Cir. 1992), cert. denied, 506 U.S. 981 (1992) (Dicta, or an appellate

  court’s discussion of a matter not properly before the court at that time, is “neither

  the law of the case nor binding precedent.”).            The Eleventh Circuit itself

  recognized it could not rule on the underlying Second Motion to Dismiss because

  the order denying that Motion was not before it, stating: “[The Appellees] have

  not had an appropriate hearing, which will be conducted before the bankruptcy

  court.” Global Energies, 763 F.3d at 1350.4


  4
    In fact, just before the bankruptcy court held the evidentiary hearing, Wortley
  petitioned the Eleventh Circuit for a writ of mandamus to stop that hearing—
  similarly arguing that the bankruptcy court was violating the Opinion by holding
  an evidentiary hearing. (11th Cir. D.E. 1, Case No. 17-11429). The Eleventh
  Circuit denied Wortley’s petition for writ of mandamus. Id. at D.E. 16). While
  Appellees acknowledge that the denial of a writ petition without opinion is not a
  decision on the merits, it is logical to conclude that if the Eleventh Circuit believed
  the bankruptcy court was not following its opinion it would have issued the writ of
  mandamus.
                                              8
  48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 9 of 16



           Fourth, this Court based its decision on only a limited portion of what the

  Eleventh Circuit stated, which led this Court to reach the wrong conclusion. The

  Eleventh Circuit actually stated: “[T]he bankruptcy court could have and should

  have dismissed Chrispus’s petition for bad faith had the truth been known.

  Alternatively, the bankruptcy court could have revisited Global’s sale, reversed

  the determination that the sale occurred in good faith, and voided the sale.” Id.

  (emphasis added). This Court overlooks that the Eleventh Circuit stated that the

  bankruptcy court could have vacated the sale as appropriate alternative relief—

  which is in fact what the bankruptcy court did. [Bk. D.E. 707] Accordingly, the

  Order’s remand to the bankruptcy court to dismiss the bankruptcy petition is clear

  error.

  B.   The Court’s interpretation of the Opinion constitutes a mistake of fact and
  law.
           The Court’s Order highlights the Court’s mistaken belief that the order

  denying Wortley’s Second Motion to Dismiss was before the Eleventh Circuit. It

  was not. The only order on appeal before the Eleventh Circuit was Wortley’s

  appeal of the bankruptcy order denying his Rule 60(b) motion and Judge Williams’

  affirmance of that order. Wortley’s Rule 60(b) motion merely sought a new

  hearing on his Second Motion to Dismiss. [Bk. D.E. 465] Therefore, when the

  Eleventh Circuit instructed the bankruptcy court to grant Wortley’s Rule 60(b)

  motion, it could only have been instructing the bankruptcy court to hold an

                                            9
  48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 10 of 16



   evidentiary hearing on Wortley’s Second Motion to Dismiss and to consider the

   subject emails at that hearing.      The evidentiary hearing, which considered

   extensive testimony and evidence that had not been presented to the Eleventh

   Circuit, established that the bankruptcy petition was not filed in bad faith and that

   the emails had not been wrongly withheld as alleged in the Rule 60(b) motion.5

            The Eleventh Circuit could not have made factual findings based on the

   allegations in the Rule 60(b) motion because it cannot make factual findings.

   United States v. Banks, 347 F.3d 1266, 1271 (11th Cir. 2003) (“A court of appeals

   is not a fact finding body.”); United States v. Barnette, 10 F.3d 1553, 1558 (11th

   Cir. 1994) (“It is not an appellate court’s role to find facts.”). Moreover, when an

   appellate court is confronted with the appeal of an order denying a Rule 60(b)

   motion, the appellate court does not and cannot consider the merits of the

   underlying motion—in this case Wortley’s Second Motion to Dismiss. Browder v.

   Dir., Dep’t. of Corr. of Illinois, 434 U.S. 257, 263 n. 7(1978).6 Therefore, this

   Court’s Order is contrary to binding Eleventh Circuit case law and constitutes clear

   error resulting in a manifest injustice because it is based on the erroneous



   5
     As the bankruptcy court judge noted in producing the body of the emails in full in
   its Order, “mere excerpts of ‘smoking gun’ emails have proved misleading in prior
   hearings.” [D.E. 1063 at 21, n.29]
   6
     See also the numerous cases cited by Appellees on page 24 of their Answer Brief
   [D.E. 29].
                                            10
   48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 11 of 16



   conclusion that the Eleventh Circuit made factual findings in connection with

   Wortley’s Second Motion to Dismiss.

   C.       The Order ignores the fact that the bankruptcy court already conducted a
            trial and determined that Wortley was not damaged.

            The Order further overlooks that the bankruptcy court held an eleven-day

   evidentiary hearing on Wortley’s Second Motion to Dismiss as required by the

   Eleventh Circuit’s instructions in granting Wortley’s Rule 60(b) motion. What

   else could the Eleventh Circuit have meant when it instructed the bankruptcy court

   to grant Wortley’s Rule 60(b) motion and hold an “appropriate hearing”? After all,

   Rule 60(b)(2)—which is the portion of Rule 60(b) that was at issue before the

   Eleventh Circuit—expressly states it is to be used when the time for “moving for a

   new trial” under Rule 59(b) has expired. At the “appropriate hearing” in this case

   under Rule 60(b)(2), the bankruptcy court heard testimony from more than a dozen

   witnesses and considered hundreds of exhibits.

            Importantly, this evidentiary hearing was the first time the Appellees had

   ever had an opportunity to present evidence to rebut the allegations in the Rule

   60(b) motion and to present “their side of the story.” Any conclusion that the

   Eleventh Circuit ruled on the underlying Second Motion to Dismiss without

   affording Appellees’ an opportunity to present their case is not only legally and

   factually wrong—it would also would deny Appellees their due process right to be

   heard, thereby constituting a manifest injustice.

                                            11
   48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 12 of 16



            Equally as important, during the evidentiary hearing the bankruptcy court

   received extensive evidence and heard testimony from experts as to the proper

   amount of attorney’s fees and the proper amount of damages. The court concluded

   that, even if it had found bad faith, “Wortley failed to provide evidence of his

   damages, and the evidence at trial proved that Mr. Wortley was the only party to

   benefit from the bankruptcy filing.” [Bk. D.E. 1063 at 67] Wortley did not contest

   these findings on appeal, so these findings are the law of the case.

            Finally, although the bankruptcy court did not reach the issue of attorney’s

   fees because it found there was no bad faith, it has already heard expert testimony

   and evidence on those fees—so the only remand would be for the court to

   determine the amount of such fees, if any.

                                    IV. CONCLUSION

            In the end, the bankruptcy court did exactly what the Eleventh Circuit

   mandated. First, it granted Wortley’s Rule 60(b) motion and held an evidentiary

   hearing on Wortley’s Second Motion to Dismiss wherein it considered the subject

   emails. Second, it vacated the order approving the sale. Third, it held a hearing

   to consider any profit the Appellees may have made and any damages Wortley

   may have incurred in connection with the filing of the bankruptcy petition. After

   considering all of the evidence, including the allegations related to the subject

   emails at issue in the Rule 60(b) appeal, the bankruptcy court concluded that the


                                             12
   48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 13 of 16



   bankruptcy was not filed in bad faith. More importantly, it concluded that the

   Appellees did not profit from the filing of the bankruptcy petition and that Wortley

   was not damaged by the filing of the petition. Simply put, the bankruptcy court

   followed the Opinion and, most respectfully, this Court is mistaken in its

   interpretation of the Opinion.

            The Appellees assert, as did the Appellant in his initial brief, that this Court

   would greatly benefit by conducting an oral argument on the issues presented in

   this appeal.

            WHEREFORE, based on the foregoing factual and legal errors, Appellees

   respectfully request that this Court reconsider its Order and issue a new order

   affirming the bankruptcy court’s order.

   Dated: March 25, 2019                            Respectfully Submitted,

   /s/ Nolan Klein_______                           /s/ Michael I. Goldberg___________
   Nolan Klein, Esq.                                Michael I. Goldberg, Esq.
   Florida Bar No. 647977                           Florida Bar No. 886602
   Wells Fargo Tower – Ste. 1500                    Katherine Eastmoore Giddings, Esq.
   1 E. Broward Blvd.                               Florida Bar No. 949396
   Fort Lauderdale, Florida 33301                   Catherine Douglas Kretzschmar, Esq.
   Phone: (954) 745-0588                            Florida Bar No. 85843
   Fax: (877) 253-1691                              Akerman, LLP
   klein@nklegal.com                                Las Olas Centre II, Ste. 1600
   Phone: (954) 463-2700                            350 E. Las Olas Blvd.
   Attorney for James C. Juranitch                  Fort Lauderdale, FL 33301-2999
                                                    Fax: (954) 463-2224
                                                    michael.goldberg@akerman.com
                                                    katherine.giddings@akerman.com
                                                    catherine.kretzschmar@akerman.com


                                               13
   48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 14 of 16



                                                Attorneys for Chrispus Venture
                                                Capital, LLC and Richard Tarrant
   /s/ Craig A. Pugatch
   Craig A. Pugatch, Esq.
   Florida Bar No. 653381
   George L. Zinkler, Esq.
   Florida Bar No. 586986
   Rice Pugatch Robinson Storfer & Cohen, PLLC
   101 NE 3rd Ave., Ste. 1800
   Fort Lauderdale, FL 33301
   Tel: (954) 462-8000
   Fax: (954) 462-4300
   capugatch@rprslaw.com
   gzinkler@rprslaw.com

   Attorney for Rice Pugatch Robinson
   Schiller, PA and Chad P. Pugatch


                          CERTIFICATE OF COMPLIANCE

            This brief complies with the type-volume limitation in Federal Rule of

   Bankruptcy Procedure 8015(a)(7)(B) because it contains 2,971 words excluding

   portions of the brief exempted by Rule 8015(a)(7)(B)(iii).


                                                /s/ Michael I. Goldberg
                                                MICHAEL I. GOLDBERG


                             CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on March 25, 2019, I electronically filed the

   foregoing with the Clerk of the Court using CM/ECF. I also certify that the

   foregoing document is being served this day on parties listed (through counsel or


                                           14
   48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 15 of 16



   those reflected as appearing without counsel) in the below Service List via

   transmission of Notices of Electronic Filing generated by CM/ECF or in some

   other authorize manner for those counsel or parties who are not authorized to

   receive electronically Notices of Electronic Filing.


                                                 /s/ Michael I. Goldberg
                                                 MICHAEL I. GOLDBERG

                                      SERVICE LIST

                                Wortley v. Tarrant, et al.
                             Case No. 0:18-cv-61556-DBG
                   U.S. District Court, Southern District of Florida

   Appellant                                     Counsel for Appellees, Chad
   (service by ECF)                              Pugatch and
   Robert Jeffrey Hauser, Esq.                   Rice Pugatch Robinson Schiller, PA
   PANKAUSKI HAUSER PLLC                         (service by ECF)
   415 South Olive Avenue                        Chad Pugatch, Esq.
   West Palm Beach, Florida 33401                Craig Pugatch, Esq.
   561 514 0900 (voice)                          George Zinkler, Esq.
   Email: hauser@phflorida.com                   Rice Pugatch Robinson & Schiller,
                                                 P.A.
   Counsel for Appellees, Chrispus               101 NE 3 Avenue, Suite 1800
   Venture Capital,                              Fort Lauderdale, FL 33301
   LLC, and Richard Tarrant
   (service by ECF)                              Counsel for Appellee, James
   Michael I. Goldberg, Esq.                     Juranitch
   Katherine Giddings, Esq.                      (service by ECF)
   Catherine D. Kretzschmar, Esq.                Nolan Keith Klein, Esq.
   Akerman LLP                                   Law Offices of Nolan Klein, P.A.
   350 East Las Olas Boulevard, Suite            Wells Fargo Tower
   1600                                          One East Broward Blvd., Ste. 1500
   Fort Lauderdale, FL 33301-2999                Fort Lauderdale, FL 33301




                                            15
   48381744;2
Case 0:18-cv-61556-DPG Document 37 Entered on FLSD Docket 03/25/2019 Page 16 of 16




   Chapter 7 Trustee
   (service by U.S. Mail)
   Barry Mukamal
   c/o Kapila Mukamal CPAs
   1000 South Federal Hwy, Suite 200
   Kapila Building
   Fort Lauderdale, FL 33316
   Email:
   bemtrustee@kapilamukamal.com
   FL64@ecfcbis.com;


   Office of the United States Trustee
   (service by U.S. Mail)
   Charles R Sterbach
   c/o Office of The United States
   Trustee
   51 SW First Avenue, Room 1204
   Miami, Fl 33130
   Email:
   USTPRegion21.MM.ECF@usdoj.gov




   48381744;2
